 In theMatter OfUNITED STATES RIBBERCOMPANY,EMPLOYERandAMERICANFEDERATIONOF LABOR,PETITIONERCase No. 1-RC-1562.-Decided September 15,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,l a hearing was held before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles],Upon the entire record in this case, the Board finds:.1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's rubber products plant at Providence, RhodeIsland.United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, CIO, hereinafter called the Rubber Workers, and its Local66, the Intervenors herein, urge that, on the basis of past bargaininghistory, the unit appropriate for employees at the Employer's Provi-dence plant should also include production and maintenance employ-ees at other rubber. products plants of the Employer at which the'On April 28,1950, the RegionalDirectordismissed an earlier petition filedby theinstantPetitioner in Case No,1-RC-1490 onthe groundthat the Petitionerhad failed to make anadequate showing of interest among employees in the alleged appropriate unit.Five dayslater thePetitioner filed the petition in the instant case, covering the same unit.TheIntervenorsurge thatthe instant case is merely repetitious of the earlier case and shouldbe dismissed for reasonsof policy.We find no meritin this contention.The failure of thePetitioner to make an adequate showing to sustain the earlier proceeding does not indicatean abuse of the Board's administrative process.ThePetitionerhas made an adequateshowing ofinterestin the instant case. It therefore appears that the processing of theinstant petitionwill effectuate the policiesof the Act.91 NLRB No. 44.293 294DECISIONSOF NATIONALLABOR RELATIONS BOARDRubber Workers and its locals are recognized bargaining agents. TheEmployer agrees with the Petitioner as to the unit.In and after 1939, the Employer and the Rubber Workers and cer-tain locals of the Rubber Workers met and negotiated terms appli-cable to employees at all the Employer's rubber products plants atwhich the Rubber Workers or its locals were the recognized bargain-ing representatives.Since 1947 these general terms have been reduced.to writing and referred to as "master" contracts.They have dealtwith general terms and conditions of employment, but have been sadrawn as to become effective at individual plants of the Employer onlyupon the execution of supplemental agreements between the Employerand the respective locals of the Rubber Workers.The supplementalagreements have dealt with such matters as seniority, the recall oflaidoff employees, and the method and amount of wage paymentsunder specified conditions.Even a wage agreement providing for ageneral wage increase for the Employer's hourly paid employees,entered into in 1948 between the Employer and the Rubber Workers,provided that adjustments in hiring rates might be negotiated on alocal basis..In an early representation proceeding, the Board found that pro=duction and maintenance employees at, the Employer's Providenceplant constituted an appropriate bargaining unit and, on March 27,1940, certified Rubber Workers Federal Labor Union, Local #22014,chartered by the instant Petitioner, as their exclusive bargainingrepresentative.2Later, on February 13, 1948, after a consent electionconducted in Case No. 1-R 3886, the Regional Director certified theRubber Workers, one of the Intervenors herein, as the bargainingrepresentative of these employees. In 1948, following this consentelection, the Employer and Local 66 of the Rubber Workers enteredinto a supplemental agreement covering these employees. .At the present time, the Employer operates approximately 22 rubberproducts plants.At 19 of these plants, which include approximately29,000 of the Employer's approximately 31,000 rubber products plantemployees, the Rubber Workers and its locals are the recognized bar-gaining representatives of production and maintenance employees.For approximately 8 years before the Rubber Workers became thebargaining representative of employees at the Employer's Providenceplant, employees at this plant were represented on a plant plant-basisby a local chartered by the Petitioner.The Petitioner seeks hereinrepresentation of these employees in this early unit.The unit urgedby the Intervenors in this proceeding is not an employer-wide unit, but2 20 NLRB 473;21 NLRB 1140. UNITED STATES'RUBBERCOMPANY295a unit coextensive with the Rubber Workers' successful organizationamong employees at the Employer's rubber products plants.Foremployees, even at these plants, however, no master contracts nego-tiated by the Rubber Workers are effective until supplemental agree-ments at plant level have been executed by the Employer and therespective plant locals of the Rubber Workers.On these facts, weare of the opinion that the past bargaining history between theEmployer and the Rubber Workers on the multi-plant basis urged bythe Intervenors does not militate against our affirmation of the Board's,earlier finding that employees at the Employer's Providence plantconstitute an appropriate unit apart from employees at other rubberproducts plants of the Employer.3 For this reason, we conclude thatproduction and maintenance employees at the Employer's Providenceplant constitute an appropriate bargaining unit.The Petitioner seeks to include shipping department employees inthe unit of production and maintenance employees found appropriateby the Board and to exclude therefrom office and clerical employees,laboratory employees, product control employees, professional em-ployees, chauffeurs, instructors, guards, and executives and workingand other supervisors.The Employer and the Intervenors raise noobjections.We find that all production and maintenance employees at theEmployer's rubber products plant at Providence, Rhode Island, in-cluding shipping department employees, but excluding office andclerical employees, laboratory employees, product control employees,professional employees, chauffeurs, instructors, guards, and executivesand working and other supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3Cf.Jacksonville Linen Service,Branch of the National Linen Service Corporation,89 NLRB 1354,andAluminum Company of America, et al.,85 NLRB 915.